           Case 1:21-cv-00547-CL           Document 19     Filed 05/03/21       Page 1 of 3




                               UNITED STATES DISTRICT COURT

                                         DISTRICT OF OREGON


K.B., et al.
                                                                   1:21-cv-00547 CL
                                                        Case No.: ________________________
                           Plaintiff(s),
                                                        MOTION FOR LEAVE TO APPEAR
 v.                                                     PRO HAC VICE

Providence Health Plan,

                           Defendant(s).


                  Brian S. King
         Attorney _________________________________ requests special admission pro hac
vice to the Bar of the United States District Court for the District of Oregon in the above-
captioned case for the purposes of representing the following party (or parties):
K.B., and R.C., Plaintiffs
______________________________________________________________________________
         In support of this application, I certify that: 1) I am an active member in good standing
with the _____________
         Utah          State Bar; and 2) that I have read and am familiar with the Federal
Rules of Evidence, the Federal Rules of Civil and Criminal Procedure, the Local Rules of this
Court, and this Court's Statement of Professionalism.
         I understand that my admission to the Bar of the United States District Court for the
District of Oregon is solely for the purpose of litigating in the above matter and will be
terminated upon the conclusion of the matter.

          (1)     PERSONAL DATA:
                  Name: King, Brian S.
                           (Last Name)               (First Name)                  (MI)          (Suffix)
                  Agency/firm affiliation: Brian S. King, P.C.
                  Mailing address: 420 E. South Temple, Suite 420
                  City: Salt Lake City                                     ___________ Zip: 84111
                                                                    State: UT
                  Phone number: (801) 532-1739                      Fax number: (801) 532-1936
                  Business e-mail address: brian@briansking.com




U.S. District Court – Oregon                                     Motion for Leave to Appear Pro Hac Vice
[Rev. 11/2019]                                                                                Page 1 of 3
          Case 1:21-cv-00547-CL           Document 19          Filed 05/03/21      Page 2 of 3




         (2)       BAR ADMISSION INFORMATION:
                   (a)     State bar admission(s), date(s) of admission, and bar number(s):
                            Utah State Bar, 9/23/85, 4610

                   (b)     Other federal court admission(s) and date(s) of admission:
                            10th Circuit Court of Appeals, 8/19/97, United States Supreme Court, 4/4/05



         (3)       CERTIFICATION OF DISCIPLINARY ACTIONS:
               ☐ I am not now, nor have I ever been, subject to any disciplinary action by any
               ✔


                 state or federal bar association or subject to judicial sanctions.

               ☐ I am now or have been subject to disciplinary action by a state or federal bar
                 association or subject to judicial sanctions. (Attach letter of explanation.)

         (4)       CERTIFICATION OF PROFESSIONAL LIABILITY INSURANCE:
                   Pursuant to LR 83-3, I have professional liability insurance, or financial
                   responsibility equivalent to liability insurance, that meets the insurance
                   requirements of the Oregon State Bar for attorneys practicing in this District,
                   and that will apply and remain in force for the duration of the case, including
                   any appeal proceedings.

         (5)       CM/ECF REGISTRATION:
                   I acknowledge that I will become a registered user of the Court's case
                   management and electronic case filing system (CM/ECF) upon approval of this
                   application, and I consent to electronic service pursuant to Fed. R. Civ. P.
                   5(b)(2)(E) and the Local Rules of the District of Oregon.

Certification of Attorney Seeking Pro Hac Vice Admission: I have read and understand the
requirements of LR 83-3, and I certify that the above information is true and correct.


        DATED: 04/30/2021



                                                            /s/ Brian S. King
                                                         (Signature)




U.S. District Court – Oregon                                        Motion for Leave to Appear Pro Hac Vice
[Rev. 11/2019]                                                                                   Page 2 of 3
          Case 1:21-cv-00547-CL        Document 19          Filed 05/03/21     Page 3 of 3




REQUIREMENT TO ASSOCIATE WITH LOCAL COUNSEL:

LR 83-3(a)(1) requires applicants for pro hac vice admission to associate with local counsel,
unless requesting a waiver of the requirement under LR 45-1.

To request a waiver of the requirement to associate with local counsel under LR 45-1, check the
following box:

    ☐ I seek admission for the limited purpose of filing a motion related to a subpoena that this
      Court did not issue. Pursuant to LR 45-1(b), I request a waiver of the LR 83-3(a)(1)
      requirement to associate with local counsel and therefore do not include a certification
      from local counsel with this application.

To associate with local counsel, provide the following information about local counsel, and
obtain the signature of local counsel.

Name: Glor, Megan E.
                        (Last Name)          (First Name)                      (MI)             (Suffix)
OSB number: 930178

Agency/firm affiliation: Megan E. Glor Attorneys at Law

Mailing address: 707 NE Knott Street, Suite 101

City: Portland                                State: OR               Zip:                  97212

Phone number: (503) 751-2064                  Fax number: (503) 751-2071

Business e-mail address: megan@meganglor.com

CERTIFICATION OF ASSOCIATE LOCAL COUNSEL:

I certify that I am a member in good standing of the bar of this Court, that I have read and
understand the requirements of LR 83-3, and that I will serve as designated local counsel in case
number 1:21-cv-00547 - CL             .

           05/03/2021
DATED:                                       .

                                                  /s/ Megan E. Glor

                                             (Signature of Local Counsel)




U.S. District Court – Oregon                                    Motion for Leave to Appear Pro Hac Vice
[Rev. 11/2019]                                                                               Page 3 of 3
